Case 3-17-12159-cjf       Doc 60    Filed 06/21/21 Entered 06/21/21 12:37:54              Desc Main
                                    Document     Page 1 of 1



WILL GREEN LAW OFFICE, LLC
URBAN & TAYLOR BLDG.
4701 NORTH PORT WASHINGTON ROAD, SUITE 101
MILWAUKEE, WI 53212
willgreen@willgreenlawoffice.com
414-882-7666
414-460-3335 direct



Re: Laurie Clausen, 3-17-12159-cjf


To: Hon. Catherine J. Furay

Your Honor:

I wish to apologize to this court and the Chapter 13 Trustee for failing to see earlier messages from
the clerk. I believed the issue was being taken care of by a staff member who recently left without
notice.

I have since made staff and procedural changes that should avoid these problems in the future.
Nevertheless it is my name on the door, and this mistake is all my fault.

Today I uploaded the paperwork the clerk had asked for some time ago.

It is my hope that this satisfies the court, but I also understand why the court may believe some
sanction is necessary.

I am in the meantime asking that this court adjourn the hearing one more time to review the
paperwork filed as I have a divorce hearing in Dodge County that is right on the cusp of the 1:30
hearing.

Thank you for your patience and understanding in this matter.

/s/William H Green
SBN 1001678
